                Case 1:19-cr-00140-RP Document 6 Filed 07/03/19 Page 1 of 1



                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF TEXAS
                                           AUSTIN DIVISION

THE UNITED STATES OF AMERICA                                §
                                                            §
v.                                                          §
                                                            §   CRIMINAL NO.:         A19CR          lIiORp
CHRISTOPHER GREEN,                                          §
BOOKING# 1900029,                                           §
                                                            §
                                                                                                    FILED
                           Defendant.                       §
                                                                                                    JUL 0 3 2019
                                                            §

                                                                                           CLERK, U$. DISTRICT(
                                   APPLICATION FOR WRIT OF HABEAS                             STERN DISTRICT OF
                                      CORPUS AD PROSEOUENDUM                               BY                 -

           Comes now the United States of America and respectfully represents that the above case is set for court

proceedings on the                 day of __________________, 2019; that the Defendant is incarcerated and is

now in the custody of the Travis County Correctional Complex, 3614 Bill Price Road, Del Valle, Texas, 78617.

           WHEREFORE, the government respectfully requests that this Court issue an order directing the Clerk

of the Court to issue a Writ of Habeas Corpus Ad Prosequendum addressed to the Travis County Correctional

Complex Records Department (records-delvalle@co.travis.tx.us), commanding it to surrender the said

Defendant into the custody ofthe United States Marshal for the Western District of Texas, or his duly authorized

representative, and directing said Marshal to bring said Defendant to Austin, Texas, on             J-           ,



     2019, at   )f :O O       A.M. for the purpose of said proceedings, and any further proceedings    to   had in

this cause.

                                                                Respectfully submitted,

                                                                JOHN F. BASH
                                                                UNITED STATES ATTORNEY

                                                      By:       Gabriel Cohen

                                                                Gabriel Cohen
                                                                Assistant U.S. Attorney
                                                                903 San Jacinto Boulevard, Suite 334
                                                                Austin, Texas 78701
                                                                (512) 916-5858 (office)
                                                                (512) 916-5854 (fax)
